In an action in equity to restrain a continuing trespass upon real property, title to which is claimed by the plaintiff, after a trial by the court without a jury, plaintiff recovered judgment in effect that she had title to the property, that defendants had no interest therein and that they be enjoined from trespassing on the premises. The judgment awarded, other appropriate relief. Judgment unanimously affirmed, with costs. No opinion. Present ■ — • Hagarty, Carswell, Davis, Johnston and Taylor, JJ.